DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-5, 10, and 12-21 are allowed.

Regarding claim 1, the prior art of record does not disclose alone or in combination:
A method for controlling a motor configured to provide propulsion for a mobile platform, the method comprising: 
determining whether to activate a preheat mode based on the obtained a temperature of a motor; and 
upon determining to activate the preheat mode, controlling a preheat current provided to the motor to enable self-preheating of the motor, the preheat current including a D-axis current, wherein: 
the D-axis current is calculated using a proportional gain and an integral gain of a proportional-integral (IP) model based on the temperature of the motor; the proportion gain is determined by controlling the self-preheating of the motor individually using a plurality of proportion gains, and 

Regarding claim 19, the prior art of record does not disclose alone or in combination:
A system for controlling a motor configured to provide propulsion for a mobile platform, the system comprising: 
a controller configured to: 
determine whether to activate a preheat mode based on the obtained a temperature of a motor; and upon determining to activate the preheat mode, control a preheat current provided to the motor to enable self-preheating of the motor, the preheat current including a D-axis current, wherein: 
the D-axis current is calculated using a proportional gain and an integral gain of a proportional-integral (IP) model based on the temperature of the motor; the proportion gain is determined by controlling the self-preheating of the motor individually using a plurality of proportion gains, and selecting one of the plurality of proportion gains that raises the temperature of the motor to a steady state within a predetermined first time duration; and the integral gain is determined by controlling the self-preheating of the motor individually using a plurality of integral gains and the proportion gain, and selecting one of the plurality of integral gains that raises the temperature of the motor to a target temperature at the steady state within a predetermined second time duration

Regarding claim 20, the prior art of record does not disclose alone or in combination:
A mobile platform comprising: 

a controller configured to: 
determine whether to activate a preheat mode based on the obtained a temperature of a motor; and 
upon determining to activate the preheat mode, control a preheat current provided to the motor to enable self-preheating of the motor, the preheat current including a D-axis current, wherein: 
the D-axis current is calculated using a proportional gain and an integral gain of a proportional-integral (IP) model based on the temperature of the motor: the proportion gain is determined by controlling the self-preheating of the motor individually using a plurality of proportion gains, and selecting one of the plurality of proportion gains that raises the temperature of the motor to a steady state within a predetermined first time duration; and the integral gain is determined by controlling the self-preheating of the motor individually using a plurality of integral gains and the proportion gain, and selecting one of the plurality of integral gains that raises the temperature of the motor to a target temperature at the steady state within a predetermined second time duration

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 19, and 20, the prior art of record does not disclose alone or in combination:
A method for controlling a motor configured to provide propulsion for a mobile platform, the method comprising: 
determining whether to activate a preheat mode based on the obtained a temperature of a motor; and 
upon determining to activate the preheat mode, controlling a preheat current provided to the motor to enable self-preheating of the motor, the preheat current including a D-axis current, wherein: 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.S.L./Examiner, Art Unit 2846        

/KAWING CHAN/Primary Examiner, Art Unit 2846